Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Matter of the Marriage of Robert               Appeal from the 102nd District Court of
Moore and Zulema Juana Maria Rodriguez                Bowie County, Texas (Tr. Ct. No.
Calderon Moore                                        18D0758-102).    Memorandum Opinion
                                                      delivered by Justice van Cleef, Chief
No. 06-22-00035-CV                                    Justice Morriss and Justice Stevens
                                                      participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Zulema Juana Maria Rodriguez Calderon Moore, pay
all costs incurred by reason of this appeal.



                                                      RENDERED OCTOBER 19, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk